Appellant was convicted in the District Court of Jefferson County of felony theft, and his punishment fixed at two years in the penitentiary.
The facts sufficiently support the judgment of guilty and will not be set out at length. Appellant was tried at the March Term of the *Page 534 
58th Judicial District Court at Beaumont. His motion for new trial was overruled on April 8, 1923. As part of the order overruling said motion the court allowed ninety days from said date in which to file statement of facts and bills of exception. There are six bills of exception each of which appears to have been filed on July 25th. No order is in the record extending the time for filing such bills. The Assistant Attorney General moves to strike out the bills of exception because filed too late. The motion must be granted. The indictment is in regular form and the charge of the court seems to sufficiently present the law of the case. Exceptions were prepared and presented to the charge of the court but in view of certain requested charges which were given there is nothing in the exceptions.
No error appearing, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                       February 20, 1924.